Citation Nr: 1217698	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-35 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to December 1991 and from June 1993 to March 2008. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran now lives in Washington State and his jurisdiction was transferred to the Seattle, Washington, RO. 

The Veteran's claim was remanded by the Board in May 2011.


FINDING OF FACT

The Veteran has bilateral hearing loss due to noise exposure during his more than 20 years of military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA 

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).


II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within a year from the date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of the disease during the period of service, but this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

III.  History

The Veteran testified in February 2011 that he was an indirect fireman during the majority of his service.  He explained that an indirect fireman fires mortars and he asserted that he experienced repeated acoustic trauma from firing mortars.  The Veteran stated that he has not experienced significant noise exposure outside of his military service.  The Veteran maintains that his current hearing loss disability is due to the acoustic trauma he experienced during service.  

In May 1993, the Veteran was provided a medical examination for purposes of reenlisting into service.  Audiometric testing revealed that the Veteran had auditory thresholds of 10, 15, 10, 15, 10, and 10 decibels in the right ear, and auditory thresholds of 10, 15, 5, 10, 10, and 45 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  The Board notes that the audiometric findings in May 1993 reveal normal hearing in both ears.  See 38 C.F.R. § 3.385.

January 1999 in-service audiometric testing revealed that the Veteran had auditory thresholds of 25, 25, 25, 40, 30, and 25 decibels in the right ear, and auditory thresholds of 25, 25, 25, 30, 30, and 35 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  The Board notes that the audiometric findings in January 1999 reveal right ear hearing loss and borderline left ear hearing loss as defined by VA.  See 38 C.F.R. § 3.385.

The Veteran was provided a VA audiological examination in December 2007, three months prior to his discharge from service.  The Veteran reported that he fired weapons with his right hand and that his duties included infantry, mortarman, and intelligence.  He stated that hearing loss had increased gradually and that he now had difficulty with conversations and ringing in his ears.  He noted that he had been put on a hearing conservation program.  Audiometric testing revealed that the Veteran had auditory thresholds of 25, 25, 25, 20, and 20 decibels in the right ear, and auditory thresholds of 20, 20, 20, 20, and 20 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran had speech discrimination scores of 100 percent in both ears.  The examiner stated that using current VA criteria the Veteran's hearing acuity was within normal limits in both ears.  The VA examiner opined that the Veteran's tinnitus was due to noise exposure in the military because tinnitus had its onset during service where the Veteran was exposed to loud sounds.  

The Veteran was afforded another VA examination in June 2011.  This examination revealed the Veteran to have mild bilateral hearing loss.  Audiometric testing revealed that the Veteran had auditory thresholds of 30, 35, 35, 40, and 35 decibels in the right ear, and auditory thresholds of 30, 30, 35, 35, and 35 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran had speech discrimination scores of 96 percent in both ears.  The VA examiner noted that the Veteran reported constant tinnitus and opined that the Veteran's tinnitus was most likely caused by the same etiology as the Veteran's hearing loss.  The examiner stated that the testing results indicated that the Veteran's hearing loss was conductive in nature and she opined that such was not consistent with noise-induced hearing loss.  She opined that the Veteran's hearing loss with tinnitus was not caused by military service.  

IV.  Analysis

In this case the Board finds that the record supports the Veteran's assertions that he was exposed to significant acoustic trauma during service.  The Board also finds that the evidence is at least in equipoise as to whether the Veteran has current hearing loss due to his military service.  The Board recognizes that the June 2011 VA audiologist opined against the Veteran's claim, but the Board does not find this opinion to be as probative as the other evidence of record.  The record reveals that the Veteran had over 20 years of service.  Additionally, the audiometric readings three months prior to discharge from service show decreased hearing acuity as compared with the pre-enlistment examination in May 1993.  Furthermore, the service treatment records reveal that in January 1999 the Veteran had right ear hearing loss and borderline left ear hearing loss.  The June 2011 VA audiologist did not comment on these facts and thus the Board does not find her opinion to have significant probative value.  

The Board finds that the greater weight of the evidence supports the Veteran's claim.  As noted above, the Veteran was exposed to significant acoustic trauma during service.  Also supporting his claim is the fact that in May 1993, he had normal hearing acuity on reenlistment to service, and then 14 years later, just prior to discharge from service, his hearing acuity had significantly decreased and the thresholds almost met the VA criteria for bilateral hearing loss.  Furthermore, the December 2007 VA examiner opined that the Veteran's tinnitus was due to service, and the June 2011 VA examiner opined that the Veteran's tinnitus and hearing loss were most likely caused by the same etiology.  Considering the above the Board finds that service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


